     Case 1:19-cv-00381-ECM-KFP Document 37 Filed 10/08/20 Page 1 of 1




                   IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

GLEN EDWARD THOMAS,                             )
                                                )
      Plaintiff,                                )
                                                )
      v.                                        ) CIVIL ACT. NO. 1:19-cv-381-ECM
                                                )             (WO)
CHRIS WATSON, et al.,                           )
                                                )
      Defendants.                               )

                       MEMORANDUM OPINION and ORDER

       On September 22, 2020, the Magistrate Judge entered a Recommendation (doc.

36) to which no timely objections have been filed. After an independent review of the

file and upon consideration of the Recommendation, and for good cause, it is

       ORDERED that the Recommendation of the Magistrate Judge is ADOPTED,

and this case is DISMISSED without prejudice for the Plaintiff’s failures to prosecute

this action and comply with the orders of this Court.

      A separate Final Judgment will be entered.

      Done this 8th day of October, 2020.


                                        /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
